The following opinion on motion for rehearing was filed April 4, 1907. Rehearing denied:
OldhaM, C.
Counsel for plaintiff below have filed a very clear, concise, and well-directed brief in support of a motion for a rehearing in this case, in which they ask us to set out more specifically our views on the liability of a railroad company for injury occasioned at or near a public crossing, where the failure to comply with the statutory requirements of ringing the bell and blowing the whistle is estab*543lished. In compliance with this request we would say that it is always a violation of the statute to neglect to give these signals at the distances from public crossings therein prescribed, and such failure subjects the railroad company to the penalties prescribed, whether injuries occur from such cause or not. But, where the failure to give these signals is relied on as actionable negligence in seeking to recover for injuries received at or near the crossing, such failure must be shown by competent testimony to have been th@*«*“ proximate cause of the injuries complained of, that is, it must stand in relation to the injuries as cause to effect. Now, in the case at bar, there is no dispute as to how the injury was received. The plaintiff was in her buggy on the public road, about 30 feet from the railroad track, Avhen the freight train came along. She probably became frightened at the train, and jumped from the buggy and was hurt. The team did not run away and 'cause the injury, but remained standing while the train passed,' and until the plaintiff had hitched up the loose; tug and replaced the fallen tongue in the neck-yoke, when she drove home. We think there can be no question that the proximate cause of this injury was plaintiff’s fright at a moving train operated in an ordinary manner. There- can be no doubt, under the testimony, that if she had remaihed in the buggy no injury would have befallen her. Consequently, her misfortune falls within the large class of regrettable casualties for which no one is legally to blame. We therefore recommend that the rehearing be denied and the former opinion adhered to.,
Ames and Epperson, CC., concur.
By the Court: Motion overruled.